DAMOORGIAN, J.
We affirm the order denying Wilson’s motion to correct illegal sentence pursuant to Florida Rule of Criminal Procedure *7853.800(a). With the assistance of the public defender, Wilson argued that the trial court should not have imposed a three-year mandatory minimum sentence pursuant to section 775.087(2)(a)l., Florida Statutes, on count two of the information for possession of a firearm by a convicted felon. The information, he argued, did not plead sufficient facts to permit imposition of the mandatory minimum. We hold that Wilson’s claims were conclusively refuted by the written sentencing order which imposed no mandatory minimum sentence for count two. We note that the State and the public defender both failed to note this fact in their briefs on appeal.

Affirmed.

GROSS, C.J. and MAY, J., concur.